18-35074-cgm           Doc 54    Filed 12/07/18       Entered 12/07/18 12:00:35   Main Document
                                                     Pg 1 of 4


DELBELLO DONNELLAN WEINGARTEN                                    Hearing Date: January 15, 2019
WISE & WIEDERKEHR, LLP                                           Hearing Time: 9:30 a.m.
Attorneys for the Debtor
One North Lexington Avenue
White Plains, New York 10601
(914) 681-0200
Julie Cvek Curley, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re
                                                                 Chapter 11
119 MAIN STREET, L.L.C.,                                         Case No. 18-35074-cgm

                                    Debtor
-------------------------------------------------------X


                   NOTICE OF HEARING ON DEBTOR’S MOTION FOR ORDER
                 VOLUNTARILY DISMISSING THE DEBTOR’S CHAPTER 11 CASE
                         PURSUANT TO 11 U.S.C. §1112(b)(1) AND (4)


               PLEASE TAKE NOTICE, that upon the Motion (the “Motion”) of 119 Main Street,

L.L.C., the above captioned debtor and debtor-in-possession (the “Debtor”), by its attorneys

DelBello Donnellan Weingarten Wise & Wiederkehr, LLP, seeking entry of an Order dismissing

the Chapter 11 Case pursuant to 11 U.S.C. §1112(b)(1) and (4), a hearing shall be held before the

Honorable Cecelia G. Morris, Chief United States Bankruptcy Judge, at the United States

Bankruptcy Courthouse, Southern District of New York (Poughkeepsie Division), 355 Main

Street, Poughkeepsie, New York 12601, on the 15th day of January, 2019 at 9:30 am., or as soon

thereafter as counsel may be heard.

               PLEASE TAKE FURTHER NOTICE, that responsive papers, if any, must be filed

with Court on the Court’s website, www.nysb.uscourts.gov (Login and Password required), with

a copy delivered directly to Chambers, and served and received by counsel to the Debtor,

1538532
70152980-003
18-35074-cgm      Doc 54     Filed 12/07/18    Entered 12/07/18 12:00:35   Main Document
                                              Pg 2 of 4


DelBello Donnellan Weingarten Wise & Wiederkehr, LLP, One North Lexington Avenue, 11th

Floor, White Plains, New York 10601, Attn: Julie Cvek Curley, Esq. no later than seven (7)

business days prior to the date of the hearing.


Dated: White Plains, New York
       December 7, 2018

                                              DELBELLO DONNELLAN WEINGARTEN
                                              WISE & WIEDERKEHR, LLP
                                              Attorneys for the Debtor
                                              One North Lexington Avenue
                                              White Plains, New York 10601
                                              (914) 681-0200


                                              By: /s/ Julie Cvek Curley
                                                      Julie Cvek Curley




1538532
70152980-003
18-35074-cgm        Doc 54       Filed 12/07/18       Entered 12/07/18 12:00:35   Main Document
                                                     Pg 3 of 4


DELBELLO DONNELLAN WEINGARTEN                                    Hearing Date: January 15, 2019
WISE & WIEDERKEHR, LLP                                           Hearing Time: 9:30 a.m.
Attorneys for the Debtor
One North Lexington Avenue
White Plains, New York 10601
(914) 681-0200
Julie Cvek Curley, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re
                                                                 Chapter 11
119 MAIN STREET, L.L.C.,                                         Case No. 18-35074-cgm

                                    Debtor
-------------------------------------------------------X


      DEBTOR’S MOTION FOR ORDER VOLUNTARILY DISMISSING THE
    DEBTOR’S CHAPTER 11 CASE PURSUANT TO 11 U.S.C. §1112(b)(1) AND (4)



TO:     HONORABLE CECELIA G. MORRIS,
        CHIEF UNITED STATES BANKRUPTCY JUDGE:


        119 Main Street, L.L.C., the above captioned debtor and debtor-in-possession (the “Debtor”),

by its attorneys, DelBello Donnellan Weingarten Wise & Wiederkehr, LLP hereby submits this

motion (the “Motion”) pursuant to §1112(b) of 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) for

entry of an order voluntarily dismissing the Debtor’s Chapter 11 Case. In support of this Motion, the

Debtor submits its Memorandum of Law in Support of this Motion and the Declaration of Julie Cvek

Curley, Esq.
18-35074-cgm    Doc 54   Filed 12/07/18    Entered 12/07/18 12:00:35   Main Document
                                          Pg 4 of 4


Dated: White Plains, New York
       December 7, 2018
                                          DELBELLO DONNELLAN WEINGARTEN
                                          WISE & WIEDERKEHR, LLP
                                          Attorneys for the Debtor
                                          One N. Lexington Avenue, 11th Floor
                                          White Plains, New York 10601
                                          (914) 681-0200

                                          By: /s/ Julie Cvek Curley
                                                  Julie Cvek Curley




                                             2
